Mr., Justice Terrell advised that the State Board of Law Examiners of Florida, through the Secretary of the Board, had submitted to him suggestions for some clarifying amendments to the rules governing admissions to the Florida Bar; that he has considered the suggestions and recommends that these rules be amended in the following particulars:
Amend the second paragraph in Rule 1 (b) so as to read as follows:,
"The term 'an accredited law school' has reference to an law school approved or provisionally approved by the American Bar Association or the American Association of Law *Page 357 
Schools, or any other law school that may be approved by the order of this Court."
Amend paragraph Rule 1 (c) so as to read as follows:
"(c) In addition to the legal training and preparation, as hereinbefore set forth, each applicant for admission to the Bar by examination must have completed at least two years of residence college work, or its equivalent, such college work to consist of a minimum of one-half the work acceptable for a Bachelor's Degree granted on the basis of a four year period of study in a college or university on the approved list of colleges and universities of the American Association of Colleges and Universities.
Amend Rule 1 by striking paragraph (d) thereof.
CHAPMAN, C. J., BUFORD and THOMAS, JJ., and HARRISON, Circuit Judge, concur.